t c memo united_states tax_court john p owen and laura l haskell owen et al petitioners v commissioner of internal revenue respondent docket nos filed date r determined deficiencies in ps’ income_tax on the basis of his disallowance of the individual ps’ assignment_of_income to their personal_service_corporation r also determined that ps were liable for sec_6663 i r c fraud penalties or in the alternative sec_6662 accuracy- related penalties held ps are liable for portions of the deficiencies and sec_6662 accuracy-related_penalties in accordance with this opinion 1cases of the following petitioners are consolidated here- with j and l owen inc docket no j l gems inc docket no john owen and laura l haskell owen docket no and j l owen inc docket no cruz saavedra and james e pratt for petitioners shirley d chin and scott w mentink for respondent memorandum findings_of_fact and opinion wherry judge respondent determined the following deficiencies and penalties with respect to the federal_income_tax of john p and laura l haskell owen the owens j l owen inc j l owen and j l gems inc j l gems petitioners john p and laura l haskell owen year petitioner tye july j l owen inc deficiency dollar_figure big_number big_number deficiency dollar_figure big_number petitioner tye july deficiency penalty sec_6663 dollar_figure dollar_figure --- penalty sec_6662 dollar_figure --- penalty sec_6662 j l gems inc dollar_figure dollar_figure 2all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure as an alternative to the sec_6663 civil_fraud penalty in the event the court decides it does not apply respondent determined a sec_6662 accuracy-related_penalty for both the owens’ and tax years after concessions by petitioners and respondent the issues left for decision are 3respondent concedes the sec_6663 civil_fraud penalties he determined against the owens for the and tax years but not the sec_6662 accuracy-related_penalties for these tax years respondent concedes an adjustment to income of dollar_figure for commissions and fees for oxford life proposed against the owens for their tax_year respondent concedes that the owens reported dollar_figure and dollar_figure from family first advanced estate_planning ffaep originally paid to j l owen in their taxable_income in although respondent maintains that the owens improperly assigned these payments the owens concede that they incorrectly reported dollar_figure of interest_income as capital_gain for their taxable_year the owens concede that they failed to include dollar_figure of capital_gain in income for their taxable_year the owens concede that they failed to include in income a state of california tax_refund of dollar_figure for their taxable_year respondent and petitioners concede all material issues with respect to j l owen consistent with the stipulation of settled issues filed on date incorporated herein petitioners concede that j l owen is liable for a sec_6662 accuracy- related penalty for the tax_year ending date and that j l gems is liable for a sec_6662 accuracy-related_penalty for the tax_year ending date consistent with the stipulation of settled issues respondent did not determine a sec_6662 penalty for j l owen’s tax_year ending date however petitioners also conceded a penalty for that year and on brief respondent seems to assume that the sec_6662 penalty for the tax_year ended date is still at issue we accept petitioners’ concession for the tax_year ending date and note that there was no penalty to concede for the tax_year ended date we note that respondent took protective alternative positions in the notices of deficiency however after the issues were defined for trial respondent did not address many of the protective positions at trial or on brief and we deem them conceded see eg rule e and 100_tc_367 91_tc_524 ndollar_figure we also note that consistent with the findings in this opinion the protective positions are no longer necessary whether the owens failed to include dollar_figure in income from american investor life for the tax_year whether the owens overreported their income by dollar_figure for the tax_year whether the owens failed to include dollar_figure in income from american investor life for the tax_year whether the owens failed to include a management incentive bonus of dollar_figure from family first insurance services in income for the tax_year whether the owens failed to include commission income of dollar_figure from family first insurance services for the tax_year whether the owens failed to include an employment termination_payment from amerus of dollar_figure in their income for the tax_year whether the owens are entitled to defer dollar_figure of capital_gain from the sale of their stock in family first advanced estate_planning ffaep under sec_1045 and whether the owens are liable for the sec_6662 accuracy-related_penalties for the and tax years summary of concession sec_4 category oxford life income ffaep income family first payments interest_income capital_gain cal tax_refund category compensation of officers taxes and licenses pension profit sharing employee benefit other deductions interest_expense depreciation expense other deductions pension nol deduction notice_of_deficiency adjustment respondent’s concessions petitioners’ concessions dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- dollar_figure big_number big_number big_number big_number big_number notice_of_deficiency adjustment respondent’s concessions petitioners’ concessions dollar_figure dollar_figure --- big_number big_number dollar_figure big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number --- big_number big_number big_number big_number --- big_number --- --- big_number big_number big_number big_number taxable_year tye july petitioners john p and laura l haskell owen total petitioner j l owen inc total 4this summary does not include concessions of penalties all values have been rounded to the nearest whole dollar tye july petitioner j l gems inc category other deductions cost_of_goods_sold notice_of_deficiency adjustment respondent’s concessions petitioners’ concessions dollar_figure dollar_figure dollar_figure big_number --- big_number total big_number big_number big_number findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by reference into our findings at the time they filed their respective tax_court petitions all individual petitioners resided in california and all corporate petitioners maintained their principal_place_of_business in california john and laura owen’s background john p owen mr owen completed the 11th grade before he entered the workforce his early sales experience included the sale of chemicals contractor’s tools mobile homes manufactured housing and cars in mr owen entered the insurance_business where he sold tax-deferred_annuities life_insurance long-term care insurance and whole_life_insurance mr owen had a broker’s license to sell insurance products during all times relevant to this litigation laura l haskell owen ms owen completed high school and then went to school in the medical field but quit before finishing she then went into the sales field for a prominent food sales organization until she met mr owen in organization of personal_service_corporation in mr and ms owen organized a wholly owned corporation called j l owen inc j l owen each year mr owen was elected president and ms owen was elected secretary of j l owen mr and ms owen were the sole shareholders directors and officers of j l owen during the relevant period j l owen did not have any other employees and it operated out of the owens’ home the owens occasionally used j l owen’s accounts to pay personal expenses on their form_1040 u s individual_income_tax_return the owens reported dollar_figure in wages from form_w-2 wage and tax statement specifically mr owen received a form_w-2 from j l owen reporting wages of dollar_figure ms owen received a form_w-2 from j l owen reporting wages of dollar_figure and a form_w-2 from ffaep reporting wages of dollar_figure during this period j l owen was on a fiscal_year and a tax_year ending on date j l owen reported as wage expense the dollar_figure and dollar_figure paid to 5for example j l owen paid dollar_figure in fees related to the owens’ personal boat j l owen paid for the insurance on all of the owens’ six cars and two motorcycles when asked whether she ever used j l owen’s accounts to pay personal expenses ms owen testified that if i didn’t have another credit card or if i didn’t have my checkbook if i had theirs at hand yes ms owen even used a j l owen check to pay her personal credit card balance of dollar_figure mr and ms owen respectively during its tax_year ending date formation of family first companies in mr owen along with his 50-percent partner nick michaels mr michaels an experienced insurance salesperson and former division manager for a different company formed and then founded family first insurance services ffis and ffaep collectively the family first companies during the years at issue ffis was an insurance-related operation and ffaep sold prepaid legal service policies including estate_planning services at trial mr owen explained that ffis created and offered financial products such as tax deferred annuities long- term care insurance and whole_life_insurance to its client consumers he also explained that in the industry independent contractors generally sold the products and services offered by the family first companies the family first companies began with four individuals mr and ms owen mr michaels and christine larson a friend of mr michaels within a few years the family first companies grew rapidly to about employees and around independent sales agents and achieved dollar_figure million of gross_receipts by date 6mr owen described the prepaid legal plan like the insurance purchasers would get a reduced fee in legal cost by joining this prepaid legal membership during the years at issue mr owen performed services as an executive and as a sales representative and ms owen was employed as an executive for the family first companies it was mr owen’s understanding that he was entitled to be paid in two capacities one as an officer of the family first companies compensated with wages reported on form_w-2 and the other as an independent consultant who furnished services through his personal_service_corporation j l owen the compensation_for these services was reported on a form 1099-misc miscellaneous income issued to mr owen by j l owen sale of the family first companies on date mr owen and mr michaels sold their percent ownership interests in the family first companies to amerus annuity group co amerus once mr owen had decided to sell his stock in the family first companies he began contemplating how to minimize the tax impact of the transaction to that effect mr owen explored different methods of deferral with his accountant gregory mogab mr mogab who at that time was a partner at white zuckerman warsavely luna and wolf white zuckerman mr mogab had a bachelor’s degree in 7respondent conducted an employment_tax audit of ffis for the tax_year ending in on date by letter respondent informed ffis per revrul_58_505 when a corporate officer also sells insurance and there is no interrelation in the two capacities the commissions should be treated separately from the officer’s salary accounting and a master’s degree in taxation he was a certified_public_accountant c p a and had worked in the accounting and tax field since mr owen never consulted an attorney or anyone else on this tax matter but did receive assistance with the stock sales transactions from the law firm greenberg and bass llc the stock purchase agreement was dated date and governed the terms of the sale mr owen’s 50-percent share of the initial total purchase_price of dollar_figure plus interest of dollar_figure for the sale of the family first companies was dollar_figure paid in the form of a cashier’s check the owens allocated and reported their sale proceeds in the following manner ffis ffaep sale price dollar_figure big_number basis dollar_figure big_number reported dollar_figure big_number treatment capital_gain taxable sec_1045 rollover not taxable total big_number big_number big_number 1the amount received on date from the sale of the stock was dollar_figure minus dollar_figure of interest incorrectly included in the stock sale price for a total of dollar_figure one-half of that dollar_figure minus a basis of dollar_figure equaling dollar_figure should be allocated to ffaep we note that the parties improperly subtracted the interest from the actual sale price of dollar_figure before allocating half of the gain to ffaep and consequently were using dollar_figure as the claimed deferred_amount rather than dollar_figure 8at trial mr owen explained that the agreement was dated date in order to calculate bonuses and pay out amounts with respect to subsequent years in addition to the dollar_figure initial purchase_price the stock purchase agreement also included a payout amount as defined in schedule the payout amount schedule provided mr owen and mr michaels a combined additional purchase payment of dollar_figure million per year for years from through if the family first companies achieved percent of the target operating earnings reduced payouts were provided for on a graduated scale if at least but less than percent of target earnings was achieved in any payout year in addition if percent of the payout earnings was achieved in all payout years an additional dollar_figure million payout bonus would be earned pursuant to schedule on date amerus paid the john laura owen family_trust dollar_figure by wire transfer directly into the trust’s account in date mr owen called mr mogab and informed him that the family first companies had met the target operating earnings and that he would be receiving an additional dollar_figure for the sale of the family first companies however because mr mogab did not yet have a tax_return file for the owens he did not make a written record of this fact for future use at trial mr mogab explained that by mistake the accounting firm did not report the dollar_figure capital_gain on the owens’ 9as discussed above petitioners have conceded that this payment should have been included as capital_gain income for the owens’ taxable_year personal tax_return for he explained that a year and a half later when we prepared the ‘03 return honestly it was not recalled by me there was not a issued by the company if there were a they would have given me the and i would have had that document and it darn well would have been picked up mr owen’s postsale compensation employment agreement the stock purchase agreement governing the sale of the family first companies expressly required mr owen to enter into an employment agreement mr owen entered into the employment and noncompetition agreement employment agreement with ffaep and ffisdollar_figure the employment agreement dated date between mr owen as an employee and ffaep and ffis as 10the banking records relating to the dollar_figure deposit were not presented at trial and even after multiple requests by respondent they were never produced during the audit we also note that dollar_figure together with an additional dollar_figure was reported as additional paid-in capital on the j l gems tax_return for the year ending date which was signed by mr owen 11the first page of the employment agreement recital a refers to employee nicky a michaels however because the first paragraph of this document states this employment and noncompetition agreement ‘agreement’ is entered into as of the 17th day of june between family first insurance services a california corporation family first advanced estate_planning a california corporation collectively the ‘companies’ and john p owen ‘employee’ and the document is signed by mr owen we are satisfied that this document is the contract controlling mr owen’s employment relationship with the family first companies employers governed the postsale terms of mr owen’s employment relationship with ffaep and ffis the employment agreement included provisions for an annual salary of dollar_figure it also included provisions pertaining to the nature of the employment listing the duties as the president of family first insurance services and vice president of family first advanced estate_planning employee shall be responsible for the normal and customary duties associated with an executive level position under the heading miscellaneous provisions the employment agreement contained provision j assignment the companies may assign all of its sic rights title interest and obligations in to and under this agreement to any corporation or partnership currently controlling controlled by or under common_control with the companies whether by equity ownership or otherwise the companies may not otherwise assign the rights or obligations under this agreement without the written consent of the employee employee may not assign any of his rights or obligations under this agreement without the written consent of the companies the employment agreement in schedule b also contained provisions for management incentive bonus mib payments to mr owen as follows as bonus compensation_for employee’s service sec_1 during the initial term of employee’s employment agreement employee shall be entitled to a management incentive bonus amount based on the companies’ combined attainment of earnings goals target operating earnings during the initial term the management incentive bonus amount for each period as defined in the target operating earnings schedule during the initial term shall be a portion of the amount by which the companies’ combined earnings as defined below for such period exceeds eighty percent of the target operating earnings for that period the term operating earnings means combined earnings_of the companies before total officer compensation payable under this schedule b and taxes computed on a basis consistent with that historically used by the companies total officer compensation shall mean the total compensation of the sellers including but not limited to base salary bonuses consulting fees commissions or other compensation of any kind provided however that commissions on life_insurance and annuity products shall not be included in total officer compensation emphasis added in addition to the compensation discussed above if the family first companies reached percent of the target operating earnings mr owen was entitled to commissions of up to dollar_figure million per calendar_year ie to under the employment agreement following the closing of the stock sale on date tom fogt mr fogt chief financial officer for amerus emailed anthony tosatto the general manager of the family first companies requesting that he initiate a practice of forwarding the financial documentation of the family first companies to mr fogt for review the financial reports show that the family first companies paid j l owen for consulting services for the year ending date before the stock sale amerus was aware that the family first companies had paid mr owen individually and j l owen for his services as an officer and as an independent consultant respectively amerus informally but not in writing acquiesced to this compensation structure for the tax_year by allowing the family first companies to continue to pay mr owen in that manner even after the financial statements were reviewed by mr fogt in practice this was accomplished with an addendum dated date addendum to the employment and noncompetition agreements between the family first companies mr owen and j l owen which was executed by mr owen for the two family first corporations as ceo of ffis and as vice president of ffaep the payment matter and the date addendum resulted in a dispute with amerus as to whether mr owen had authority and was authorized to sign the addendum despite his general authority as ceo and president of ffis and as vice president of ffaep the final status and outcome of this dispute was resolved in by informal actions of the parties in date amerus began enforcing the salary and commission recipient payment terms of the employment agreement retroactively to date when mr fogt called anthony tosatto and instructed him that mr owen was to be paid directly as an employee with wages reported on form_w-2 at that time j l owen was required to repay dollar_figure of funds paid to it earlier in the calendar_year and those funds were recast as salary to mr owen for the taxable_year marketing allowance agreement on date american investors life_insurance co ail inc an amerus company entered into a marketing allowance agreement with mr owen that provided for the payment of dollar_figure for consulting services over quarters the pertinent section of the marketing allowance agreement is as follows this letter shall evidence the agreement by american investors life_insurance_company inc ail providing a marketing allowance to john owen owen and nick michaels michaels for consulting services in the combined amount of dollar_figure payable in the manner described herein ail desires to expand the annuity marketing recruiting and sales efforts of owen and michaels in their capacities as officers of family first services ffis ail agrees to pay twenty-five thousand dollars dollar_figure each to owen and michaels individually for ten consecutive calendar quarters beginning the first quarter and ending the second quarter payment for the first two calendar quarters of shall consist of payments of dollar_figure each to owen and michaels individually by date thereafter payments in the amount of dollar_figure each shall by payable to owen and michaels within five days of the first day of every calendar_quarter through the second calendar_quarter of mr owen’s first payment under the marketing allowance agreement in the amount of dollar_figure was made payable to the order of john p owen and dated date mr owen then notified amerus that he wanted future payments made payable to his corporation j l owen afterwards all checks issued in connection with the marketing allowance agreement were made payable to j l owen inc addendum to employment agreement as previously stated on date mr owen signed the addendum in his capacity as ceo and president of ffis and as vice president of ffaep the addendum stated that it was limited to an expansion of the method by which owen and his wholly-owned personal_service_corporation known as j and l owen inc was to be compensated under the employment and non- competition agreement by email dated date mr fogt acknowledged mr owen’s request for the addendum he indicated perhaps the employment agreements can be amended to have the services to be provided by your respective personal service companies but he then went on to state that the addendum does not get the job done in my opinion i would suggest your tax counsel contact the amerus sic tax department mr owen in his capacity as an officer of the family first companies is the only signatory on the addendum according to mr fogt any changes to the employment agreement would have required approval of the amerus board_of directors mr fogt had communicated this approval requirement to mr owen sometime in the third or fourth quarter of further the bylaws of both of the family first companies require board authorization in determining officer compensation the compensation of the officers of the corporation shall be fixed from time to time by the board_of directors the family first companies and the board_of directors of amerus never formally approved any of the changes the addendum would have made to the employment agreement separation agreement effective date the confidential separation agreement and general release separation agreement terminated mr owen’s employment relationship with the family first companies the separation agreement explained that the companies ffis ffaep amerus and ail and employee desire to mutually terminate employee’s employment relationship with the companies and his business relationships with amerus and ail as of date the ‘separation date’ except as provided in the consulting agreement dollar_figure the separation agreement was signed my mr owen as employee and by mr fogt for ffis and ffap and included an illegible signature by an executive vp for amerus and ail the separation agreement contained the following provision with respect to cooperation and consulting consulting agreement in exchange for the severance compensation set forth in sec_3 herein employee agrees to make himself available to the companies during calendar_year as an 12the record does not explain or shed any further light on the causes or motivations behind the separation agreement executive consultant employee shall function in this capacity upon reasonable notice on an as- needed basis as determined in the companies’ discretion up to a maximum of twenty hours per month sec_3 of the separation agreement provided dollar_figure of consideration it stated that this payment shall be made by providing employee a check in said amount payable to j l owen inc on date amerus paid dollar_figure to the order of j l owen inc the payment was deposited in a j l owen corporate account and was included in gross_income reported on j l owen’s corporate tax_return for the tax_year ended on date sec_1045 rollover tax planning with mr mogab as a part of his tax planning for the ffis and ffaep stock sale mr owen discussed various options suggested by mr mogab the owens elected to structure their transactions in a manner they intended would defer recognition of the income received from the sale of ffaep under sec_1045 at trial mr owen explained that his understanding with regard to the requirements of the sec_1045 deferral was that he needed to open up a corporation within a 60-day period and run the business put the money into the corporation within a certain time frame and to operate the business the owens did not engage mr mogab to provide a written opinion as to the sec_1045 stock sale’s treatment j l gems inc as part of the sec_1045 deferral planning the owens believed that stock in a retail jewelry business would qualify as replacement stock for their family first companies stock for income_tax deferral on date the owens formed j l gems for that purpose on date the owens deposited dollar_figure of the proceeds of the stock sale into a j l gems financial_account after mr owen decided to form j l gems he met with two individuals involved in the jewelry business michael kazanjian mr kazanjian and stephen polacheck mr polacheck mr kazanjian is a wholesale jeweler with inventory in excess of dollar_figure million who has been a family friend of the owens’ for many years mr polacheck owns two retail jewelry stores and has been engaged in the jewelry business for more than years on one occasion mr polacheck selected about pieces of jewelry that he would display on consignment for mr owen during the meeting with mr polacheck and mr kazanjian mr owen made his first purchase of sixteen pieces of jewelry for a total cost of dollar_figure according to j l gems’ cost of sales schedule for the fiscal_year ending date j l gems had six sales transactions during the period from august of july of of those six sales one was to the family first companies and two were to mr owen’s business partner mr michaels tax preparation assistance and advice at the time mr owen incorporated j l owen he was using the services of robert hall an enrolled_agent in glendale california robert hall prepared the owens’ individual and corporate returns before the owens had employed the services of white zuckerman the owens also engaged the help of a bookkeeper sharon marshall ms marshall for business and personal recordkeeping at trial mr owen explained that ms owen collected the receipts both personal and business together organized and filed them and then handed the receipts over to ms marshall for accounting and entry into quickbooks after ms marshall recorded the information she gave it to the accountants for tax preparation once mr owen realized that the stock sale of the family first companies would come to fruition he felt that it was a large transaction and i thought we needed a little bit more experience with those kind of things robert really didn’t handle acquisitions and so that’s when we sought after a larger firm mr owen inquired of c p a s and enrolled agents and found that white zuckerman was a very reputable firm william f wolf a senior partner for white zuckerman explained that the firm performed tax planning for individual and business clients prepared tax returns made presentations before the irs and testified as experts in litigation he also explained that white zuckerman’s particular tax niche was wealthy clients who required sophisticated tax_advice debby britton ms britton was the tax manager at white zuckerman for the owens’ individual and corporate tax returns at trial she explained that during through white zuckerman would receive the books_and_records from the client or their bookkeeper review them make any necessary tax adjustments and prepare the tax returns after a return was prepared it would be submitted to a partner for review ms britton would make any changes requested by the partner and the partner would sign the return the return would then be mailed to the client for review she also explained that if the return was prepared during the years that white zuckerman began electronic_filing the return and an authorization form were mailed to the client and the client would have to sign the authorization form before white zuckerman could file the return ms britton believed that white zuckerman prepared forms w-2 for j l owen she explained that she would look at the books_and_records of j l owen and determine what was appropriate for them as employees of the company and based on the income that the company was generating the forms w-2 for j l owen were used as a tool to reduce the corporate taxes j l owen would have had to pay mr owen explained that once he received his tax materials from white zuckerman he took the information seriously ms owen explained that she also looked at the returns for j l owen both mr and ms owen signed their individual tax_return for however after that white zuckerman switched to efiling and the owens’ signatures do not appear on the later individual tax returns the owens were mailed their completed tax_return and an efile signature authorization form for the tax_year they returned the signed efile authorization on date procedural background respondent issued notices of deficiency determining the income_tax deficiencies and penalties listed above petitioners filed timely petitions with this court on date the court granted petitioners’ motion for leave to file amendment to petition in which petitioners contend that if the court were to sustain respondent’s assignment_of_income adjustment a substantial portion if not all of petitioners’ form_1040 reported income must be excluded as a duplication of the assigned income at issue since it merely passed through j l owen inc before ultimate reporting by petitioners in this motion the owens also contended that in addition to the capital_gain from the stock sale of ffaep they were entitled to defer capital_gain from the stock sale of ffis under section dollar_figure a 5-day trial was held starting on date in los angeles california i burden_of_proof opinion the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on a factual issue that affects the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the code and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioners did not argue that the burden should shift and they failed to cooperate with the reasonable requests of 13as to the deferral of capital_gain on the ffis stock sale this position was abandoned at trial was not raised in petitioners’ opening brief and was specifically abandoned in their reply brief petitioners also abandoned the position that they overreported income in the tax_year maintaining only that if the court finds that they had assigned income during then they will have overreported their personal income for respondentdollar_figure accordingly the burden_of_proof as to the tax deficiencies remains with petitioners respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalties sec_7491 ii assignment_of_income respondent’s main theory stems from disallowance of the owens’ assignment_of_income to their personal_service_corporation j l owen a fundamental principle of tax law is that income is taxed to the person who earns it see 281_us_111 attempts to subvert the fundamental principle that income is taxed to the person who earns it by diverting income away from its true_earner to another entity by means of contractual arrangements however cleverly drafted are not recognized as dispositive for federal_income_tax purposes regardless of whether such arrangements are otherwise valid under state law residential mgmt servs trust v commissioner tcmemo_2001_ quoting barmes v commissioner tcmemo_2001_155 affd aftr 2d ustc par big_number 7th cir under the assignment_of_income_doctrine gross_income from 14petitioners failed to cooperate with respondent on multiple occasions the examination of mr and ms owen’s returns began in date in date the examining agent had to fly to california to examine the owens’ tax records in the office of their tax attorney at which time no receipts were provided to the agent following this meeting the examining agent issued a formal information_document_request idr for more documentation after petitioners failed to comply with the idr the examining agent had to issue mr and ms owen a formal summons for documentation and testimony in date personal services must be included in the income of the person who earned it lucas v earl supra pincite however a more refined inquiry requires a determination of who controls the earning of the income 78_tc_882 affd without published opinion 734_f2d_20 9th cir under johnson two requirements must be met before a corporation instead of the service provider is considered the controller of the earning of the income first the service provider must be an employee of the corporation who the corporation has the right to control in some meaningful sense second there must be a contract or similar indicium between the corporation and the entity using the employee’s services which recognizes the corporation’s control of the employee service providerdollar_figure id pincite petitioners bear the burden of proving that j l owen controlled the earning of the income in dispute see welch v 15we note that this court has also applied a similar employee versus independent_contractor analysis in answering the question of whether the income was properly or improperly assigned to a personal_service_corporation see 104_tc_140 under this test the primary consideration for determining whether an individual is an employee of one organization or another is which of the two has the right to control the activities of the individual person whose status is in issue leavell v commissioner supra pincite citing 93_tc_572 revd 929_f2d_1252 8th cir in its analysis the court then discussed the two requirements of the test laid out in 78_tc_882 affd without published opinion 734_f2d_20 9th cir therefore under either method the result in these consolidated cases is the same helvering supra pincite therefore petitioners must present evidence from which it might be inferred that such entity controlled petitioner’s performance of consulting services 85_tc_663 affd 806_f2d_169 8th cir we must examine all the facts and circumstances in order to determine the reality of who has control_over the manner and means by which the individual service provider delivers services 104_tc_140 this question is important because an employee cannot serve two masters if he is controlled by the entity receiving his services then he cannot be controlled by his personal_service_corporation however as petitioners correctly point out certain officers can wear two hats with regard to insurance corporations an officer who sells insurance policies aside from and independent of his duties as an officer where the company has no right to control or direct the individual in the selling activities either as to result or as to details and means by which that result is accomplished is not an employee with respect to his selling activities revrul_58_505 1958_2_cb_728 therefore we hold that for the activities where mr owen was engaged in selling independent of his position as an officer of the family first companies he was an independent_contractor and consequently j l owen meets the control requirement see for example leavell v commissioner supra pincite as an independent_contractor the individual service provider retains control_over his activities this control generally includes the right to grant an intermediate_entity the right to control his services thus individual persons who are independent contractors generally retain the right to choose to do business as a corporation our main inquiry with respect to many of the payments mr owen assigned to j l owen is therefore whether the payments were made to mr owen in his capacity as an officer of the family first companies or in his capacity as an independent sales agent working as an independent_contractor for the family first companies iii whether the owens failed to include dollar_figure in income from american investor life for the tax_year under the marketing allowance agreement ail paid dollar_figure for mr owen’s services during the marketing allowance agreement explains that the payment was for consulting services but then explains that ail’s desire was to expand the annuity marketing recruiting and sales efforts of owen and michaels in their capacities as officers emphasis added this letter was signed by john p owen and there is no reference to j l owen anywhere in the document at trial mr owen explained that this is another agreement to be able to promote their products it was just more money to pay us as consulting the first payment of dollar_figure was payable to the order of john p owen mr owen deposited the check into one of j l owen’s accounts and notified amerus that he wanted future payments made payable to his corporation j l owen afterwards all checks issued in connection with the marketing allowance were made payable to j l owen inc mr fogt had nothing he could offer as to why the first check was made payable to john owen and then the other checks were changed to j l owendollar_figure the owens did not include the dollar_figure marketing allowance on their income_tax return the marketing allowance was not structured as commission or as a sales incentive bonus and mr owen did not need to perform any sales or acts normally associated with commissions in order to receive the money we find mr owen’s testimony limited and self-serving and the testimony of mr fogt sheds no light on the purpose for these payments all we are left with is the written_agreement which references both mr owen’s services as a consultant and as an officer we note that pursuant to sec_3121 an officer is a statutory_employee for purposes of 16petitioners emphasize the importance of the fact that amerus acquiesced to mr owen’s request as to the recipient of the checks we are not convinced that this created a contract with j l owen or somehow converted mr owen’s fiduciary duties as an officer to his duties as an independent_contractor the payments were made in this manner at the direction of mr owen payment of money due mr owen to j l owen at the direction of mr owen in this context constitutes constructive_payment to mr owen thus this argument begs the question and is not persuasive chapter of the code as discussed above petitioners had the burden of proving that these payments were made to mr owen in his capacity as an independent_contractor and they have failed to meet that burdendollar_figure therefore the owens failed to include dollar_figure in income from ail for the tax_year but we conclude they should have iv whether the owens overreported their income by dollar_figure for the tax_year in their amended petition filed date the owens argued that if the court were to sustain respondent’s assignment_of_income adjustment for they would have overreported their personal income for the owens argue that because j l owen paid them a salary of dollar_figure and ffaep paid dollar_figure rounded to nearest dollar which they included in their personal income any of the payments made to j l owen that the owens subsequently must include in their personal income would cause double counting of the same money 17we find that the marketing allowance was paid to mr owen in his capacity as an officer the agreement does not recognize his personal_service_corporation even though ail was aware of how mr owen structured his employment when he owned the family first companies the purpose of the marketing allowance was to incentivize mr owen and mr michaels in their capacities as officers payable to each owen and michaels individually emphasis added finally mr owen signed the letter agreement as an individual and made no reference that he was contracting on behalf of j l owen therefore failing to meet the second requirement of the johnson test discussed above see johnson v commissioner supra pincite on their individual tax_return the owens reported dollar_figure in wages from forms w-2 received from j l owen and ffaep in their opening brief the owens have asked the court to disregard the forms w-2 they were issued by j l owen in on the basis of ms britton’s testimony that the amounts reported on the forms w-2 were not based on actual money paid to the owens but were reported in order to claim a deduction to completely offset the income of j l owen so that it would not have to pay corporate_income_tax mr owen received a form_w-2 from j l owen reporting wages of dollar_figure and ms owen received a form_w-2 from j l owen reporting wages of dollar_figure although respondent continues to assert that the owens improperly assigned the original payments to j l owen in he has conceded that the owens already reported dollar_figure and dollar_figure in their personal income and is no longer claiming that it must be re-included in the owens’ personal income therefore dollar_figure remains of the form_w-2 amounts that could possibly be double counteddollar_figure generally a taxpayer may conduct his business in whatever form he chooses and must accept the resulting tax disadvantages 308_us_473 see 18dollar_figure - dollar_figure dollar_figure dollar_figure then we subtracted the dollar_figure reported on the form_w-2 issued to ms owen by ffaep because the owens do not dispute the accuracy of the ffaep form_w-2 and this money was never assigned to j l owen leaving dollar_figure also 417_us_134 the very testimony petitioners rely on to assert that the amounts reported on the forms w-2 should be disregarded highlights the extensive tax planning revolving around j l owen petitioners chose to conduct their business through j l owen and they chose to allow white zuckerman to zero out the income of j l owen in order to avoid corporate_income_tax j l owen’s corporate tax_return for the fiscal_year ending date the year that j l owen deducted wages to mr and ms owen of dollar_figure shows gross_receipts of dollar_figure and a negative taxable incomedollar_figure it is obvious that mr and ms owen improperly used j l owen as their personal piggy bank paying personal bills with corporate checks and the corporate credit card it is quite possible that the forms w-2 reflected as income personal expenses that the corporation could not deduct what little evidence exists does not show that the owens have been hoisted by their own petard as discussed above petitioners bear the burden of proving that the amounts originally included on the owens’ tax_return were improperly included and the owens have presented no 19we do note that j l owen operated on a fiscal_year and mr and ms owen reported their individual taxes on the calendar_year therefore it is possible that some of the income earned by j l owen in its fiscal_year was actually paid to the owens in however because the owens did not include their tax_return in evidence this court has no way of knowing how much of the money the family first companies paid to j l owen was included in income for the prior tax_year evidence that they did not receive this money petitioners have not met their burden and therefore we find that the owens did not overreport their income by dollar_figure for dollar_figure v whether the owens failed to include dollar_figure in income from american investor life for the tax_year under the marketing allowance agreement american investor life paid dollar_figure to j l owen for mr owen’s services during under the same analysis discussed supra part iii of this opinion petitioners did not meet their burden_of_proof and therefore we find that the owens failed to include dollar_figure in income from american investor life for the tax_year vi whether the owens failed to include a management incentive bonus of dollar_figure from family first insurance services in income for the tax_year as part of mr owen’s employment agreement with the family first companies he was entitled to an mib based on the companies’ combined attainment of earnings goals target operating earnings during the initial term the mib was to be 20we note that arithmetic precision was originally and exclusively in petitioners’ hands and they had a statutory duty to provide it h aving defaulted in their duty they cannot frustrate the commissioner’s reasonable attempts by compelling investigation and recomputation under every means of income determination nor should they be overly chagrined at the tax court’s reluctance to credit every word of their negative wails 58_f3d_1342 n 8th cir quoting 884_f2d_1085 8th cir affg t c memo affg tcmemo_1993_398 determined as a portion of the family first companies’ combined earnings if the family first companies earned more than percent of the target operating earnings operating earnings were computed before total officer compensation which included base salary bonuses consulting fees commissions or other compensation of any kind provided however that commissions on life_insurance and annuity products shall not be included in total officer compensation_for the tax_year mr owen earned dollar_figure under the mib and did not include it in his personal income but rather he reported it as income to j l owen mr owen testified that the mib was paid beyond his salary and that it related to the sale of the products he claimed that the mib was for his consulting services mr fogt testified that the mib was part of the purchase_price he explained that the purchase_price was inclusive of the mib in order to make the price congruent with the possible earnings_of the purchased company and to spread the price out over a number of years the court notes that the mib was included in the employment agreement while the purchase_price including the additional payout amount was defined in the stock purchase agreement schedule titled calculation of payout amount attached to the stock purchase agreement explicitly provides that all references to ‘payout amounts’ shall be deemed part of the consideration paid_by buyers to sellers for the payment of shares purchased and not connected in any way with compensation under seller’s employment agreements therefore we infer that because the mib was included in the employment agreement and not the payout amounts it was not part of the purchase_price we now turn to whether the amount_paid under the mib was for mr owen’s compensation as an employee or as an independent_contractor the court concludes the mib was paid to mr owen in his capacity as an employee of the family first companies first given the name of the bonus plan the management incentive bonus and the first line of the document which explains that as bonus compensation_for employee’s services the document states that this payment is additional compensation_for mr owen’s services as a manager or officer of the family first companies the clause incorporating schedule b into the employment agreement explicitly states that the companies shall pay to employee the bonus compensation described in and subject_to the further terms and conditions of schedule b attached hereto emphasis added further this clause directly follows the clause defining the salary that the family first companies were required to pay mr owen in his capacity as an employee 21we note that both the schedule payout and the schedule b mib reference the same target operating earnings but find no issue with the fact that the purchasers wanted to tie both the purchase_price and officer compensation to one goal although mr owen testified that the mib was for consulting fees his testimony is self-serving and not supported by the record see 58_f3d_1342 8th cir affg tcmemo_1993_398 schneebalg v commissioner tcmemo_1988_563 mr owen also explained that the mib was supposed to be above my salary that if we hit certain targets that i could get paid this additional money this testimony reflects mr owen’s understanding that this was compensation related to his salary and payable to him as an employee if under his management the family first companies reached certain targets because mr owen was paid the mib in his role as an employee of the family first companies and not as an independent_contractor the assignment of the mib payment to j l owen fails the first prong of the johnson control test described above and therefore the owens cannot assign this income to j l owen see 78_tc_882 the owens must include in income the mib of dollar_figure from family first insurance services for the tax_year vii whether the owens failed to include commission income of dollar_figure from family first insurance services for the tax_year as part of mr owen’s employment agreement with the family first companies he was entitled to solicit and earn commissions for the sale of life and annuity insurance products mr owen explained at trial that he would also receive a portion of the commissions that the subagents earned he stated my company j l owen inc had that agreement that anything they would sell my company could make a portion of j l owen would make a piece of every commission mr owen also testified that in he believed he personally sold insurance policies stating that i did a lot of things and i did sell so i could have in and sold policies by check ffis paid j l owen dollar_figure on date and the memo line stated that the check was for commissions at trial mr tosatto the general manager of the family first companies testified that this amount was commissions on personal business i believe that john had sold in although it is unclear from the record whether this payment was made to mr owen for personally selling insurance policies or was a percentage of his subagents’ commissions it is clear that this payment was made to j l owen as commission for mr owen’s role as an independent_contractor as an independent_contractor who furnished services through j l owen mr owen was entitled to assign control of his income to his personal_service_corporation j l owen see 104_tc_140 whether mr owen actually assigned that control to j l owen is not clear the record is sparse as to mr owen’s relationship with j l owen as we have previously observed the owens used j l owen to pay personal expenses and the forms w-2 that j l owen issued to mr and ms owen did not actually represent the amounts of money paid to the owens consequently it is unclear whether the dollar_figure commission payment made to j l owen passes the first requirement of the johnson control test discussed above see leavell v commissioner supra johnson v commissioner supra assuming arguendo that the commission payment met the first test under johnson it fails the second requirement under the second requirement of johnson there must be a contract or similar indicium between the personal_service_corporation and the entity using the services which recognizes the personal service corporation’s control of the employee service provider johnson v commissioner supra first we note that the employment agreement was made between mr owen and the family first companies and does not reference j l owen the addendum to the employment agreement which attempted to change mr owen’s pay structure to include payments to j l owen was never adopted by the board_of directors of amerus and in its view could not formally function to change the terms of the employment agreement petitioners point out that the lack of a written contract between the individual and his professional_corporation is not fatal to the assertion that the professional_corporation had the right to control that individual see 57_f3d_752 9th cir citing pflug v commissioner t c memo however the second prong of the johnson test does not require that the individual and his professional_service_corporation have a written contract between them rather this prong contemplates that the personal_service_corporation and the entity hiring the independent_contractor through the personal_service_corporation have a contract or similar indicium of the personal service corporation’s right to control the individual johnson v commissioner supra pincite even if this second requirement of johnson could be met with evidence of a contract between the individual and the personal_service_corporation as idaho ambucare ctr inc v united_states supra pincite seems to suggest there is no mention anywhere in the record that such a contract existed between mr owen and j l owen because the assignment of the commission income of dollar_figure to j l owen fails the second prong of the johnson control test described above the owens cannot assign this income to j l owen see johnson v commissioner supra pincite the owens must include the commission income of dollar_figure from family first insurance services for their tax_year viii whether the owens failed to include an employment termination_payment from amerus of dollar_figure in income for the tax_year on date mr owen’s employment relationship with the family first companies was terminated under the separation agreement the separation agreement provided for mr owen’s continued consulting services in exchange for dollar_figure payable to j l owen inc the separation agreement is very explicit in stating that the dollar_figure separation payment was in exchange for mr owen’s agreeing to make himself available to the companies during calendar_year as an executive consultant emphasis added this payment was made to j l owen as a consulting fee for mr owen’s future role as an independent_contractor advising the family first companies it is much clearer that mr owen assigned control of this income to j l owen therefore the dollar_figure separation payment made to j l owen passes the first requirement of the johnson control test discussed above because the separation payment meets the first requirement under johnson we must examine the assignment of the separation payment under the second requirement we have found that amerus was aware of mr owen’s two-hats compensation scheme and acquiesced to it further the separation agreement specifically references j l owen and specifies that the consideration will be payable to j l owen inc there was both a significant indicium and a contract between j l owen and amerus which as to these services recognized j l owen’s control_over mr owen therefore we find that mr owen’s income with respect to the separation payment of dollar_figure was properly received by j l owen and the owens are not required to include this payment in their personal income for ix whether the owens are entitled to defer dollar_figure of capital_gain from the sale of their stock in ffaep under sec_1045 a taxpayer other than a corporation may defer recognition of gain on the sale of qualified_small_business_stock held by the taxpayer for more than months if a taxpayer elects the application of sec_1045 within the specified 60-day sec_1045 timeframe gain from the sale shall be recognized only to the extent that the amount_realized exceeds the cost of any qualified_small_business_stock purchased by the taxpayer during the 60-day period beginning on the date of such sale reduced by any portion of such cost previously taken into account under this section sec_1045 sec_1045 provides that the term qualified_small_business_stock has the same meaning as in sec_1202 sec_1202 contains an active business requirement as defined in sec_1202 for qualified_small_business_stock sec_1202 requires that during the relevant period at least percent by value of the assets of such 22see supra p table note corporation are used by such corporation in the active_conduct of or more qualified trades_or_businesses sec_1202 defines a qualified_trade_or_business as any trade_or_business other than a any trade_or_business involving the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts consulting athletics financial services brokerage services or any trade_or_business where the principal asset of such trade_or_business is the reputation or skill of or more of its employees sec_1202 provides an exception to the percent requirement of sec_1202 explaining that for the purposes of sec_1202 any assets which a are held as part of the reasonably required working_capital needs of a qualified_trade_or_business of the corporation shall be treated as used in the active_conduct of a qualified_trade_or_business for periods after the corporation has been in existence for at least years in no event may more than percent of the assets of the corporation qualify as used in the active_conduct of a qualified_trade_or_business by reason of this paragraph we agree with petitioners that ffaep was a qualified_small_business under sec_1045 and the owens timely made an election although respondent argues that ffaep is not qualified because one of the principal assets is the skill of mr owen the court disagrees while we have no doubt that the success of the family first companies is properly attributable to mr owen and mr michaels the principal asset of the companies was the training and organizational structure after all it was the independent contractors including mr owen and mr michaels in their commission sales hats who sold the policies that earned the premiums not mr owen in his personal capacity revproc_98_48 1998_2_cb_367 requires that the sec_1045 election be made by the due_date for the filing of the income_tax return for the taxable_year in which the qualified_small_business_stock was sold and the owens made the election on their individual_income_tax_return we agree the owens met the 60-day requirement of sec_1045 when they signed the stock purchase agreement on date and then deposited dollar_figure into a j l gems corporate account on date however the owens do not qualify for the sec_1045 nonrecognition because j l gems never met the active business requirement of sec_1202 as stated above sec_1202 requires that at least percent of the assets of the new corporation be used in an active trade_or_business during the first months j l gems purchased pieces of jewelry for a total cost of dollar_figure this is a mere percent of the dollar_figure deposited into j l gems’ account from the sale of ffaep according to j l gems’ cost of sales schedule for the fiscal_year ending date j l gems had six sales transactions during the period from date to date with gross_receipts of dollar_figure of those six sales one was to the family first companies and two were to mr owen’s business partner mr michaels at trial mr owen attempted to justify his lack of inventory by explaining that he did not believe it was prudent to purchase more inventory without first learning the business however it is clear from the record that mr owen simply did not follow the advice of his accountant and appears to have been unaware of or misunderstood the percent active business requirement mr owen testified that my view of active business is just that i went out and i purchased i took the stock of this company and put it into the stock of this other company i put the money from the sale of the company within the 60-day period he told me to put it in and i started buying up gems so in my opinion i thought i was doing everything correctly it is apparent that j l gems was never an active business within the meaning of sec_1202 we note that as of date about years after the initial deposit j l gems had pieces of jewelry although mr owen explained at trial that his goal was to develop the business and indicated that it took time for a jewelry business to become established years after the money was injected j l gems was still not using it petitioners contend that extensive cash on hand is an asset in active use in a trade_or_business we recognize that sec_1202 apparently contemplates that even after years up to percent of a corporation’s assets might in some circumstances be held as part of the reasonably required working_capital needs of the business but we leave for another day what amount of cash on hand can be considered actively used in a trade_or_business under sec_1045 that has been in existence for less than years we hold that under the surrounding facts here the fact that percent of j l gems’ assets were held in cash causes it to fail the active business requirementdollar_figure because j l gems did not meet the active business requirement during the requisite period under sec_1202 the sale proceeds of ffaep do not qualify for deferral under sec_1045 x accuracy-related_penalty under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalties this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 respondent has met the sec_7491 burden of production with respect to the accuracy-related_penalty 23the balance of the assets were held in the form of wholesale jewelry consisting of precious metals and precious stones a form of liquidity favored by some over currency subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b respondent determined that one or both of two causes justify the imposition of the penalty for each year a substantial_understatement_of_income_tax and negligence see sec_6662 and there is a substantial_understatement_of_income_tax for any_tax year where in the case of an individual the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 in the case of corporations other than s_corporations or personal_holding_companies the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure million sec_6662 sec_6662 also imposes a penalty for negligence or disregard of rules or regulations under this section negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see 469_us_241 reliance by a lay person on a lawyer or an accountant is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute such reliance does not serve as an absolute defense it is merely a factor to be considered freytag v commissioner supra pincite the caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir see also eg 425_f3d_1203 n 9th cir quoting with approval the above three-prong test affg 121_tc_89 a fortiori unconditional reliance on a preparer or adviser does not always by itself constitute reasonable reliance the taxpayer must also exercise diligence and prudence 92_tc_958 affd without published opinion 921_f2d_280 9th cir the general_rule is that the duty_of filing accurate returns cannot be avoided by placing responsibility on an agent 63_tc_149 taxpayers have a duty to read their returns to ensure that all income items are included and all claimed deductions are justified reliance on a preparer with complete information regarding a taxpayer’s business activities does not constitute reasonable_cause if the taxpayer’s cursory review of the return should have revealed errors 88_tc_654 even if all data is furnished to the preparer the taxpayer still has a duty to read the return and make sure all income items are included 70_tc_465 affd 651_f2d_1233 6th cir because deciding whether exceptions to the sec_6662 accuracy-related_penalty apply is a fact-specific inquiry we discuss certain underpayments of tax either conceded by the owens or determined in accordance with this opinion individually below see eg 136_tc_294 breaking up the discussion of the penalty as it pertains to each issue sec_1_6664-3 income_tax regs rules and examples for determining the total amount of penalties imposed when penalties apply to different adjustments a dollar_figure marketing allowance in as discussed above we found that the owens failed to include dollar_figure in income from american investor life for the tax_year taking into account all the facts and circumstances surrounding this payment we find the owens’ belief that this payment was made to mr owen in his capacity as an independent_contractor to be unreasonable the marketing allowance was not structured as an incentive bonus and mr owen did not need to perform any sales or acts associated with commissions to receive it it is therefore not reasonable that the owens believed that this payment was compensation to mr owen in his role as an independent_contractor even if they relied on the past letter from the internal_revenue_service irs and its references to revrul_58_505 supra it was still unreasonable because mr owen was not required to perform services associated with sales or commissions accordingly the owens are liable for the sec_6662 accuracy-related_penalty with respect to the underpayment resulting from the dollar_figure marketing allowance b dollar_figure capital_gain in because we found that j l gems did not meet the active business requirement during the requisite period under sec_1202 the sale proceeds of ffaep do not qualify for deferral under sec_1045 and the owens must include the proceeds in income for the owens argue that they are not liable for the accuracy-related_penalty because they acted with reasonable_cause and in good_faith in relying on their accountant to structure and report this transaction in order for the owens to use reliance on a tax professional to avoid liability for a sec_6662 penalty they must show that the adviser was a competent professional that they provided necessary and accurate information and that they actually relied on their adviser’s judgment see neonatology associates p a v commissioner supra pincite we agree with the owens that they chose their accounting firm white zuckerman carefully and that their adviser was a competent professional we also agree that with respect to the sec_1045 rollover the owens provided the necessary and accurate information to mr mogab to accomplish tax planning however we do not find that the owens actually relied on their adviser’s judgment mr owen testified that he believed that in order to meet the requirements of sec_1045 he needed to open up a corporation within a 60-day period and run the business put the money into the corporation within a certain time frame and to operate the business mr owen then explained that it was not until the return was audited that he became aware that there was an 80-percent active business requirement under the sec_1045 requirements the testimony of mr mogab conflicts with mr owen’s testimony in that he stated that he advised mr owen that a certain percentage of the invested dollars had to be employed in the company and that wa sec_80 percent and that the rollover or the reinvestment in the new business had to have been done within a certain time frame of the receipt of the proceeds from the sale we find that the owens failed to follow the advice of their adviser with respect to the active business requirement applicable to j l gems and therefore did not act reasonably with respect to this failure to include these sale proceeds in income we also find that the owens did not act with good_faith with respect to the sec_1045 transaction mr owen explained that it was his vision to build up j l gems as he had the family first companies yet even as late a sec_2 years after the money had been deposited in the company j l gems had only pieces of jewelry mr owen should not in good_faith have believed that deferring income_tax under sec_1045 by operating a business merely involved depositing a large amount of cash in an account nor could he reasonably believe that using less than percent of that cash to purchase inventory and selling only a part of what little inventory he did buy to his friends and coworkers was sufficient to defer the tax even under mr owen’s understanding of sec_1045 that he had to operate the business in good_faith and reasonably he failed to meet that requirement accordingly the owens are liable for the sec_6662 accuracy-related_penalty with respect to the underpayment relating to sale proceeds of ffaep c dollar_figure marketing allowance in the owens failed to include dollar_figure in income from american investor life for the tax_year as early as the third or fourth quarter of mr fogt advised the owens that the assignment_of_income to j l owen may not have been proper at this time mr owen had at least been warned that it would be unlikely that he would be permitted to indefinitely bifurcate his compensation from the family first companies he was certainly aware of this fact as to the payments by date when j l owen was required to return dollar_figure received in the beginning of the calendar_year so that the money could be paid to mr owen as wage income at this time mr owen knew that he would not receive any of the compensation related to his salary as consulting fees paid to j l owen he had clearly been put on notice that this income was to be included in his personal income and therefore we do not find that the owens acted in good_faith or with reasonable_cause in they are liable for the sec_6662 accuracy-related_penalty as applicable to the underpayment relating to the dollar_figure paid in d dollar_figure commission income in the assignment of the commission income of dollar_figure to j l owen failed the second prong of the johnson control test consequently the owens could not assign this income to j l owen and must include it in their taxable_income the owens are not excused under sec_6664 with respect to the sec_6662 accuracy-related_penalty they did not act with reasonable_cause or good_faith with respect to this income because they ignored the lack of a contract or other indicia of j l owen’s right to control the personal services of mr owen e dollar_figure management incentive bonus in because we found that mr owen was paid the mib in his role as an employee the owens must include in income the management incentive bonus of dollar_figure from family first insurance services for the tax_year we again find that the owens are not excused under sec_6664 with respect to the sec_6662 accuracy-related_penalty because they did not act with reasonable_cause or good_faith with respect to this income as discussed above the owens had been put on clear notice that mr owen’s compensation could not be bifurcated and that he was to include his compensation in his personal income the owens’ causing j l owen to return the dollar_figure clearly indicates that they knew and had acquiesced in the ultimate resolution of this related issue f dollar_figure capital_gain in the owens argue that they are not liable for the sec_6662 penalty because they relied on white zuckerman’s staff to accurately prepare their return we conclude that the owens did not rely in good_faith on their accountants’ advice because their reporting of this payment was oral and was long before the return was prepared further they did not carefully examine their return before it was submitted to the irs and this standing alone given the material amount_involved would trigger the penalty under these facts see woodsum v commissioner 136_tc_584 in signing the return thus erroneously prepared petitioners were not deliberately following substantive professional advice they were instead unwittingly they contend perpetuating a clerical mistake the defense of reliance on professional advice has no application here neonatology associates p a v commissioner t c pincite although the owens attempted to convince the court at trial that they were simply unsophisticated taxpayers at the mercy of their accountants we find this extremely hard to accept given that mr owen with mr michaels built a company from four people into one that garnered over dollar_figure when it was sold a cursory glance at the return would have shown that the amount reported was less than half of the amount required as a result the owens failed to ensure that all of their income items particularly their taxable capital_gains were included on the return see metra chem corp v commissioner t c pincite magill v commissioner t c pincite the owens’ unconditional reliance on their accountants does not on these facts constitute reasonable good-faith reliance and does not excuse their failure to closely examine their return the owens’ reliance defense is also undercut by the fact that they did not provide mr mogab with the necessary written documentation regarding the additional income from the sale of the family first companies see neonatology associates p a v commissioner supra pincite second prong the owens have not demonstrated good_faith and reasonable_cause for their underpayment accordingly they are liable for the sec_6662 accuracy-related_penalty on the underpayment relating to the dollar_figure adjustment the owens are also liable for any penalties related to their concessions that have not been specifically discussed see sec_6662 and b and the court has considered all of petitioners’ and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered under rule
